Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-26 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blizzard et al (US Patent Publication 20170101766 herein after Blizzard). 
Regarding Claim 21, Blizzard shows an electronic plumbing fixture fitting, comprising: a faucet body (100) including a discharge outlet (104), the discharge outlet being operable to deliver water through an expected fluid flow volume (paragraph 41); an electronically controlled valve (208) in fluid communication with the faucet body upstream of the discharge outlet (paragraph 25); at least one processor (200) programmed to control the electronically controlled valve to selectively control a flow of fluid from the electronically controlled valve out the discharge outlet of the faucet body (paragraph 4); and 
a water sensor (120,204) in electrical communication with the processor (Fig.2), operably connected to the faucet body, and positioned to transmit a sensing signal below the outlet (Fig.3); and wherein the water sensor is aimed into an expected location of a water vessel relative to the faucet body (Fig.3); and wherein the processor controls the electronically controlled valve to stop the flow of fluid from out the discharge outlet of the faucet body responsive to the water sensor indicating a stored depth of water in the vessel (paragraph 23).  
Regarding claim 22, Blizzard shows the electronic plumbing fixture fitting according to claim 21, wherein the water vessel comprises one of a sink (300; paragraph 39).  
Regarding claim 23, Blizzard shows The electronic plumbing fixture fitting, according to claim 21, wherein the processor accepts via a user interface (206) user input to enter and store a depth of water for the vessel (paragraph 24).  
Regarding claim 24, Blizzard shows The electronic plumbing fixture fitting, according to claim 23, wherein the processor accepts via a user interface user input to enter and store a normal depth of water corresponding to normal usage of the vessel and wherein the processor controls the electronically controlled valve to stop the flow of fluid from out the discharge outlet of the faucet body responsive to the water sensor indicating a depth of water in the vessel relative to the stored normal depth (paragraphs 33 & 35).  
Regarding claim 25, Blizzard shows the electronic plumbing fixture fitting, according to claim 23, wherein the processor accepts via a user interface user input to enter and store a maximum depth of water for the vessel and wherein the processor controls the electronically controlled valve to stop the flow of fluid from out the discharge outlet of the faucet body responsive to the water sensor indicating a depth of water in the vessel relative to the stored maximum depth (paragraphs 33 and 35).  
Regarding claim 26, Blizzard shows The electronic plumbing fixture fitting, according to claim 24, wherein the processor accepts via a user interface user input to enter and store a maximum depth of water for the vessel and wherein the processor controls the electronically controlled valve to stop the flow of fluid from out the discharge outlet of the faucet body responsive to the water sensor indicating a depth of water in the vessel relative to the stored maximum depth (paragraphs 33 and 35). 
Regarding Claim 34, Blizzard shows the electronic plumbing fixture fitting, according to claim 21, wherein the water sensor (120, 204) is affixed to a wand (104) connected to the faucet body and aimed into an expected location of the water vessel relative to the faucet body (Fig.3).   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blizzard et al (US Patent Publication 20170101766 herein after Blizzard) in view of Friedman et al (US Patent 9,057,182 herein after Friedman).  
Regarding Claims 27, Blizzard shows the electronic plumbing fixture fitting, according to claim 21, but fails to show wherein a user interacts with a sensor using specific patterns or gestures that are detected and translated by the at least one processor to enter and store a depth of water for the vessel.  Friedmann teaches a faucet. a user interacts with a sensor using specific patterns or gestures that are detected and translated by the at least one processor to enter and store a depth of water for the vessel (column 12 lines 25-30). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to allow the user to interact wit the sensor using specific patterns or gestures in order to allow the device to be used hands free. 
Regarding claim 28, Blizzard shows the electronic plumbing fixture fitting, according to claim 27, wherein a user interacts with the sensor using specific patterns or gestures that are detected and translated by the at least one processor to enter and store a normal depth of water corresponding to normal usage of the vessel and wherein the processor controls the electronically controlled valve to stop the flow of fluid from out the discharge outlet of the faucet body responsive to the water sensor indicating a depth of water in the vessel relative to the stored normal depth.  Friedmann teaches a faucet. A user interacts with the sensor using specific patterns or gestures that are detected and translated by the at least one processor to enter and store a normal depth of water corresponding to normal usage of the vessel and wherein the processor controls the electronically controlled valve to stop the flow of fluid from out the discharge outlet of the faucet body responsive to the water sensor indicating a depth of water in the vessel relative to the stored normal depth (column 12 lines 25-30). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to allow the user to interact with the sensor using specific patterns or gestures in order to allow the device to be used hands free.
Regarding Claim 29, Blizzard shows the electronic plumbing fixture fitting, according to claim 27, wherein a user interacts with the sensor using specific patterns or gestures that are detected and translated by the at least one processor to enter and store a maximum depth of water for the vessel and wherein the processor controls the electronically controlled valve to stop the flow of fluid from out the discharge outlet of the faucet body responsive to the water sensor indicating a depth of water in the vessel relative to the stored maximum depth. Friedmann teaches a faucet. A user interacts with the sensor using specific patterns or gestures that are detected and translated by the at least one processor to enter and store a maximum depth of water for the vessel and wherein the processor controls the electronically controlled valve to stop the flow of fluid from out the discharge outlet of the faucet body responsive to the water sensor indicating a depth of water in the vessel relative to the stored maximum depth (column 12 lines 25-30). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to allow the user to interact with the sensor using specific patterns or gestures in order to allow the device to be used hands free.
Regarding Claim 30, Blizzard shows the electronic plumbing fixture fitting, according to claim 28, but fails to show wherein a user interacts with the sensor using specific patterns or gestures that are detected and translated by the at least one processor to enter and store a maximum depth of water for the vessel and wherein the processor controls the electronically controlled valve to stop the flow of fluid from out the discharge outlet of the faucet body responsive to the water sensor indicating a depth of water in the vessel relative to the stored maximum depth. Friedmann teaches a faucet. A user interacts with the sensor using specific patterns or gestures that are detected and translated by the at least one processor to enter and store a maximum depth of water for the vessel and wherein the processor controls the electronically controlled valve to stop the flow of fluid from out the discharge outlet of the faucet body responsive to the water sensor indicating a depth of water in the vessel relative to the stored maximum depth (column 12 lines 25-30). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to allow the user to interact with the sensor using specific patterns or gestures in order to allow the device to be used hands free.
Claim(s) 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blizzard et al (US Patent Publication 20170101766 herein after Blizzard) in view of Burgo, Sr. et al (US Patent 10, 010, 223). 
Regarding Claim 32, Blizzard shows the electronic plumbing fixture fitting, according to claim 21, But fails to show the water sensor is affixed to the faucet body and aimed into an expected location of the water vessel relative to the faucet body.  Burgo shows a faucet. The faucet includes a sensor (114) is affixed to the faucet body (104) and aimed into an expected location of the water vessel relative to the faucet body.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make a sensor affixed to the faucet body in order to ensure the user was able to interact wit the sensor. 
Regarding Claim 33, Blizzard shows the electronic plumbing fixture fitting, according to claim 21, but fails to show the water sensor is positioned in the underside of a bend in the faucet body at the top and aimed into an expected location of the water vessel relative to the faucet body. Burgo teaches an automatic faucet. A sensor (114) is positioned in the underside of a bend (near 110) in the faucet body (104) at the top and aimed into an expected location of the water vessel relative to the faucet body (Fig.1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make a sensor affixed to the underside of the bend of faucet body in order to ensure the user was able to interact wit the sensor.
Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ASHLEY CRANE whose telephone number is (571)270-5198. The examiner can normally be reached Mondays & Tuesdays 8 am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN A CRANE/Primary Examiner, Art Unit 3754